Reported at 72 Ohio St.3d 1555, 651 N.E.2d 1013. On August 23,1995, appellant filed a motion for relief from judgment. Appellant’s motion is, in substance, a request for reconsideration of this court’s entry of July 13, 1995, and, as such, is untimely. S.Ct.Prac.R. XIV(1)(C) prohibits the filing of a document that is not timely tendered for filing. Accordingly,
IT IS ORDERED by the court, sua sponte, that appellant’s motion for relief from judgment be and hereby is, stricken, effective August 29, 1995.